Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. The examiner respectfully responds below. The examiner notes that no new claim limitations or remarks were submitted with the RCE, as such the claim limitations and remarks on the after final of 04/18/2022 are used here.
Regarding claims 1 and 3-7 applicant argues that unexpected results overcome the current 103 type rejection. The examiner recognizes the presence of unexpected results not refuted by prior art. This is due to a synergistic effect between the base oil and two additives A and B in specific amounts. The unexpected results cannot be said to apply as the examples from which the unexpected results are obtained are not commensurate in scope with the limitations of claim.
The base oil type and amount are commensurate in scope. The B portion of claim 1, the sulfur containing phosphorous compound is commensurate in scope with the Markush structure but the amount is not commensurate is scope. The amount used in the examples is 0.01%, the amount used in claim 1 is 0.001% to 0.1%. This is a range of 10 times more and 1/10 of the proven effective range.
The range of phosphates for part C is commensurate in scope. The amount is not. Claim 1 requires 0.1 to 5%, and the examples use 1.5%. The is more than double the proven range to less than 1/10 of the proven range. No other issues are present with making the claims commensurate in scope.
Regarding claims 8-13, a new grounds for rejection is presented due to the additional added limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagakari et al. (US 2010/0105590 A1) and Kaimai et al (US 2002/0193262 A1).
Regarding claims 1 and 3-7, Nagakari teaches a hydraulic oil and compressor oil, see abstract. A refrigerator oil is a type of hydraulic oil and compressor oil. The oil contains an additive exactly matching Markush structure 1 of claim 1. See p 54-57, in particular 57. This is used in the amount of 0.01% to 2% of the composition, see p 46. This is an antiwear agent. Nagakari teaches the use phosphoric acid ester (p 47) used in combination with the phosphorous compound of claim 1. The combination of the two antiwear compounds is taught for use, see p 46 near the end.
Nagakari does not specifically teach the type of base oil required by the claim limitations but is open to all base oils group I-V, see p 8-12. Nagakari does not specifically teach the type of refrigerant used.
 Kaimai teaches a refrigerator machine oil, see abstract. The composition contains a base oil (see table 1 page 4 under p 64 for all of the following physical properties) with a KC at 100°C of about 1-2.  The 90% distillation temperature is in the range of about 300°C. The 10% distillation temperature is about 260.   Given the distillation temperatures above, the 95% distillation temperature would be in the range of 270 to 410°C. The difference between the 90% and 5% distillation would be in the range of 200°C or less. The %Ca can be as low as 5. The sulfur content is in the range of 0.001% to 0.2% of the composition.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
The lubricant composition can contain other additives known in the art, see p 56.
Kaimai does not specifically state the use of the phosphorous antiwear additive of Markush structure 1 of claim 1.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use base oil of Kaimai in the invention of Nagakari. Nagakari already teaches use of similar base oils, and the base oil of Kaimaiis an effective base oil for a hydraulic oil/compressor oil composition.
Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagakari et al. (US 2010/0105590 A1) and Kaimai et al (US 2002/0193262 A1) and Kaneko (US 2017/0335232 A1).
Regarding claims 8-13 to see what is taught please see the rejection above. Nagakari does not specifically state the type of refrigerant used in the composition 
Kaneko is used her only to show that it is well known in the art of refrigerator lubricants that mixed refrigerants are commonly used. Specifically natural refrigerants/hydrocarbon refrigerants are commonly used in mixture with fluorinated hydrocarbon. See p 157-163, in particular p 163. The current claim limitations do not limit the use of other refrigerants as the composition is comprising the base oil and additives. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a combination refrigerant as taught in Kaneko in the invention of Nagakari. Nagakari already calls for use of the lubricant composition to be a hydraulic/compressor oil the combination refrigerants of Kaneko is an effective refrigerant combination for a functional lubricant composition for a refrigerator or freezer. In the alternative Kaneko provides evidence that an obvious variant of the invention of Kaimai is one with a combination refrigerant.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771